Exhibit 10.1

     
RECORD AND RETURN TO:
  CROSS-REFERENCE TO:
Catherine S. Moore
  Deed Book 47335, Page 0739
Holt, Ney, Zatcoff & Wasserman, LLP
  Deed Book 48485, Page 74
100 Galleria Parkway
  Deed Book 48835, Page 217
Suite 600
  Deed Book 49606, Page 272
Atlanta, Georgia 30339-5947
   

Note to Clerk of Court: This agreement, which is entered into at the indulgence
of the creditor, amends, renews and extends a note evidencing short-term
indebtedness and the security instrument securing such note. All principal of
the note as amended, renewed and extended by this agreement is due within three
(3) years from the date of this agreement. Accordingly, no intangible recording
tax is due in connection with the recording of this agreement. See O.C.G.A. §
48-6-65(a) and Intangible Recording Tax Rules/Regulations 560-11-8-.03(4),
560-11-8-.03(4)(b), 560-11-8-.03(4)(c) and 560-11-8-.04.
FOURTH CONSOLIDATED AMENDATORY AGREEMENT
($8,175,000 Loan)
THIS FOURTH CONSOLIDATED AMENDATORY AGREEMENT (this “Agreement”) made and
entered into as of the 21st day of June, 2010 (the “Effective Date”), by and
among ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership
(hereinafter referred to as “Borrower”), ROBERTS REALTY INVESTORS, INC., a
Georgia corporation (hereinafter referred to as “Guarantor”) and WELLS FARGO
BANK, N.A., a national banking association, successor by merger to Wachovia
Bank, National Association (hereinafter referred to as “Lender”).
W I T N E S S E T H:
WHEREAS, Borrower has heretofore executed and delivered to Lender that certain
Promissory Note dated as of December 6, 2006, in the face amount of EIGHT
MILLION ONE HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($8,175,000.00)
with interest thereon (hereinafter referred to as the “Note”); and
WHEREAS, Guarantor has heretofore executed and delivered to Lender that certain
Guaranty Agreement dated December 6, 2006 (herein referred to as the
“Guaranty”), which guarantees the full and prompt payment and performance of all
obligations of Borrower under the Note, the Security Deed (as defined below),
the Property Rights Assignment (as defined below) and all other documents
evidencing, securing or pertaining to the Note (collectively the “Loan
Documents”) and all other indebtedness of Borrower to Lender; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, Borrower has heretofore executed and delivered to Lender that certain
Deed to Secure Debt and Assignment of Rents dated as of December 6, 2006,
recorded in Deed Book 47355, page 0739, Records of the Clerk of Superior Court
of Gwinnett County, Georgia (herein referred to as the “Security Deed”) for the
purpose of securing the payment of the indebtedness evidenced by the Note and
any and all other indebtedness of Borrower to Lender; and
WHEREAS, Borrower has heretofore executed and delivered to Lender that certain
Assignment of Permits, Licenses, Sewer and Water Rights, Agreements, Approvals,
Fees and Deposits dated as of December 6, 2006 (herein referred to as the
“Property Rights Assignment “) for the purpose of further securing the payment
of the indebtedness evidenced by the Note and any and all other indebtedness of
Borrower to Lender; and
WHEREAS, the parties hereto did amend the Note, the Security Deed, and the other
Loan Documents by First Consolidated Amendatory Agreement dated as of
December 6, 2007, recorded in Deed Book 48485, page 74, aforesaid records (the
“First Amendment”); and
WHEREAS, the parties hereto did amend the Note, the Security Deed, and the other
Loan Documents by Second Consolidated Amendatory Agreement and Agreement
Regarding Cross-Default and Cross-Collateralization of Loans dated as of
April 28, 2008, but effective as of March 31, 2008, recorded in Deed Book 48835,
Page 217, aforesaid records (the “Second Amendment); and
WHEREAS, the parties hereto did amend the Note, the Security Deed, and the other
Loan Documents by Third Consolidated Amendatory Agreement dated as of July 17,
2009, recorded in Deed Book 49606, Page 272, aforesaid records (the “Third
Amendment; as used in this Agreement, the terms “Note”, “Security Deed”,
“Property Rights Assignment”, “Guaranty” and “Loan Documents” means each of such
documents as amended by the First Amendment, the Second Amendment and the Third
Amendment); and
WHEREAS, Borrower has asked Lender to extend the term of the Note and to amend
the Note, the Security Deed, the Property Rights Assignment and the other Loan
Documents accordingly (and to provide for other terms and conditions); and
WHEREAS, Lender desires that Guarantor acknowledge and consent to the foregoing
and the modification of the documents described herein and that Guarantor ratify
and confirm its obligation as a guarantor of Borrower’s obligations and
liabilities under the Note and the other Loan Documents.
NOW THEREFORE, for and in consideration of the premises and the sum of TEN AND
NO/100 DOLLARS ($10.00) in hand paid, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the parties
hereto, Borrower, Guarantor and Lender hereby agree as follows:
1. Acknowledgment and Modification of Note.

  1.1  
Borrower acknowledges that the loan evidenced by the Note (the “Loan”) has been
fully funded and that the amount of the Loan remaining to be disbursed is $0.00.
Borrower further acknowledges that as of the date of this Agreement the
outstanding principal balance of the Note is Eight Million One Hundred
Seventy-Five Thousand and 00/100 Dollars ($8,175,000.00).

 

2



--------------------------------------------------------------------------------



 



  1.2  
Borrower hereby acknowledges that Lender is closing the modification of the Loan
evidenced by this Agreement prior to receipt of an updated written appraisal
prepared in conformance with the requirements of the Comptroller of the Currency
covering the real property securing the Loan. Lender has ordered such appraisal,
and upon receipt, such appraisal must confirm to the satisfaction of Lender that
the outstanding principal balance of the Note as a percentage of the fair market
value of the real property securing the Loan (after adjustment for senior liens
and regular and special tax assessments) as of the Effective Date does not
exceed FIFTY PERCENT (50%) (“Loan-to-Value Percentage”). In the event the
outstanding principal balance of the Note exceeds the Loan-to-Value Percentage,
then within five (5) days of written demand from Lender, Borrower shall pay down
the outstanding principal balance of the Note such that said Loan-to-Value
Percentage is satisfied. The valuation date of such appraisal shall be within
thirty (30) days of the Effective Date.
    1.3  
Borrower acknowledges that the maturity date of the Note is July 31, 2010.
Borrower and Lender have agreed that the maturity date of the Note is extended
to July 31, 2011. In consideration for this extension, Borrower is herewith
paying to Lender a fully earned, non-refundable loan extension fee in the amount
of $20,437.50.
    1.4  
For the period from and after the Effective Date, the fourth and eighth
paragraphs on the first page of the Note entitled INTEREST RATE and REPAYMENT
TERMS shall be restated in their entirety to read as follows:

INTEREST RATE. Interest shall be charged on the outstanding principal balance
(as applicable, “Interest Rate”), as determined by Bank prior to the
commencement of each Interest Period (defined below), at a rate equal to the
greater of (x) three percent (3.00%) per annum plus the Monthly LIBOR Index Rate
(defined below) or (y) the LIBOR Floor (defined below).
Interest shall be calculated daily on the basis of the actual number of days
elapsed over a 360 day year. The applicable Interest Rate shall remain in
effect, subject to the provisions hereof, from and including the first day of
the Interest Period to and excluding the last day of the Interest Period for
which it is determined. For purposes hereof, the following terms shall have the
following meanings:

 

3



--------------------------------------------------------------------------------



 



“Interest Period” means, initially, the period commencing on (and including)
June 21, 2010, and ending on (but excluding) the first Payment Date (as
hereinafter defined), and thereafter, each period commencing on (and including)
the last day of the immediately preceding Interest Period and ending on (but
excluding) the next Payment Date, provided, (i) any Interest Period that would
otherwise end on (but exclude) a day which is not a New York business day shall
be extended to the next succeeding New York business day, and (ii) any Interest
Period that would otherwise extend past the Maturity Date shall end on (but
exclude) the Maturity Date.
“LIBOR Floor” shall mean a rate of five percent (5.00%).
“Monthly LIBOR Index Rate” means a rate per annum for U.S. dollar deposits for a
one (1) month maturity as reported on Telerate page 3750 as of 11:00 a.m.,
London time, on the second London business day before the relevant Interest
Period begins (or if not so reported, then as determined by the Bank from
another recognized source or interbank quotation).
REPAYMENT TERMS. This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on July 6, 2010, and continuing on
the same day of each month thereafter (each, a “Payment Date”) until fully paid.
In any event, all principal and accrued interest shall be due and payable on
July 31, 2011.”

  1.5  
The Note may be prepaid at any time, in whole or in part, without penalty or
premium.
    1.6  
Except as specifically modified and amended, all of the terms, conditions and
provisions of the Note shall remain in full force and effect.

2. Modification of Security Deed. The Security Deed is hereby modified and
amended as follows:

  2.1  
All references in the Security Deed to July 31, 2010 as the maturity date of the
Note are hereby deleted and substituted in lieu thereof shall be the date
July 31, 2011.
    2.2  
The Security Deed is hereby amended by adding to the property described on
Exhibit “A” thereof the property described on Exhibit “A-1” attached hereto and
made a part hereof by reference (the “Additional Property”). Borrower’s grant of
security title, a security interest and a lien upon the Additional Property is
made and intended to secure the payment of the Obligations (as defined in the
Security Deed). For the avoidance of doubt, all terms, provisions,
representations, warranties, indemnities and covenants of the Security Deed made
with respect to the property described on Exhibit “A” thereof shall be deemed to
apply to the Additional Property as if the Additional Property had always been
subject to the Security Deed.

 

4



--------------------------------------------------------------------------------



 



Borrower hereby restates the granting language in the Security Deed for the
Additional Property, with all defined terms having the meaning ascribed to them
in the Security Deed:
To secure the Obligations, and in consideration of the premises and other
consideration, the receipt and sufficiency of which are hereby acknowledged,
Grantor does grant and convey unto Bank (for itself and its affiliates), its
successors and assigns, in fee simple, all of Grantor’s right, title and
interest now owned or hereafter acquired in and to each of the following:
(i) all those certain tracts of land in the County of Gwinnett, State of Georgia
described on Exhibit “A-1” attached hereto and made part hereof (the “Additional
Land”; the Additional Land shall be deemed to be a part of the “Land”, as
defined and described in the Security Deed); (ii) all buildings and improvements
now or hereafter erected on the Additional Land; (iii) all fixtures attached to
the Additional Land or any buildings or improvements situated thereon; and
(iv) all estates, rights, tenements, hereditaments, privileges, rents, issues,
profits, easements, and appurtenances of any kind benefiting the Additional
Land; all means of access to and from the Additional Land, whether public or
private; and all water and mineral rights.

  2.3  
The Security Deed is amended by adding the additional covenants, agreements and
provisions set forth in Exhibit “B” attached hereto to the Security Deed.
    2.4  
Except as specifically modified and amended, all of the terms, conditions and
provisions of the Security Deed shall remain in full force and effect.

3. Modification of Property Rights Assignment. The Property Rights Assignment is
hereby modified and amended as follows:

  3.1  
The Property Rights Assignment is hereby amended by adding to the Land described
on Exhibit “A” thereof the Additional Property. Borrower’s grant and collateral
assignment of all its right, title and interest in and to all permits,
agreements, approvals, deposits and rights of any kind with respect to the
Additional Property is made and intended to secure the payment of the
Obligations. For the avoidance of doubt, all terms, provisions, representations,
warranties, indemnities and covenants of the Property Rights Assignment made
with respect to the Land described on Exhibit “A” thereof shall be deemed to
apply to the Additional Property as if the Additional Property had always been
subject to the Property Rights Assignment.

 

5



--------------------------------------------------------------------------------



 



Borrower hereby restates the granting language in the Property Rights Assignment
for the Additional Property, with all defined terms having the meaning ascribed
to them in the Property Rights Assignment:
Borrower hereby grants and collaterally assigns to Bank, its successors and
assigns, all of its right, title and interest in and to all permits, agreements
and approvals that Borrower has obtained or will obtain from all Governmental
Authorities with respect to all those certain tracts of land in the County of
Gwinnett, State of Georgia described on Exhibit “A-1” attached hereto and made
part hereof (the “Additional Land”; the Additional Land shall be deemed to be a
part of the “Land”, as defined and described in the Property Rights Assignment)
and all deposits deposited with or paid to or to be deposited with or paid to
such Governmental Authorities or to the issuers of such permits and approvals,
as security for the payment and performance of Borrower’s obligations under the
Loan Documents, including but not limited to all Permits and Deposits.

  3.2  
Except as specifically modified and amended, all of the terms, conditions and
provisions of the Property Rights Assignment shall remain in full force and
effect.

4. Modification of Loan Documents. The Loan Documents are hereby modified and
amended as follows:

  4.1  
The terms “Note” and “Security Deed” and any term referring to the Property
Rights Assignment, as such terms may be used in the Loan Documents, shall mean
the Note, the Security Deed or the Property Rights Assignment, as modified and
amended hereby.
    4.2  
The terms “Land”, “Property” and similar terms used in the Loan Documents to
refer to the property securing repayment of the Loan shall be deemed to include
the Additional Property.
    4.3  
The Loan Documents are hereby further amended by substituting for the Lender’s
address for notices wherever such address appears the following address: “Wells
Fargo Bank, National Association, 171 17th Street, NW, 100 Building, 6th Floor,
Mail Code GA 4506, Atlanta, Georgia 30363, Attention: Margaret Beveridge.”
    4.4  
Except as specifically modified and amended, all of the terms, conditions and
provisions of the Loan Documents shall remain in full force and effect.

 

6



--------------------------------------------------------------------------------



 



5. Modification of Guaranty. The Guaranty is hereby modified and amended as
follows:

  5.1  
The terms “Note” and “Loan Documents” as such terms may be used in the Guaranty
shall mean the Note and the Loan Documents, as modified and amended hereby.
    5.2  
Except as specifically modified and amended, all of the terms, conditions and
provisions of the Guaranty shall remain in full force and effect.

6. Limitations on Transfers Involving Borrower and Guarantor. Borrower and
Guarantor hereby acknowledge and agree that notwithstanding anything to the
contrary contained in the Guaranty, the Security Deed or the other Loan
Documents, Lender may, in its sole discretion, declare the Obligations (as
defined in the Security Deed) immediately due and payable if at any time prior
to final repayment of the Obligations, (i) Guarantor ceases to be the sole
general partner of Borrower or (ii) if a sale or transfer of a majority or
controlling interest of the partnership interests or corporate stock of Borrower
or Guarantor occurs (whether in one transaction or a series of transactions).
7. Interest Reserve Account. In connection with and as a condition precedent to
the closing of the modification of the Loan contemplated by this Agreement,
Borrower shall deposit Three Hundred Ninety-Six Thousand Six Hundred Eighty-Nine
and 50/100 Dollars ($396,689.50) in the Interest Reserve Account (as defined in
the Third Amendment). All such funds shall be held, disbursed and otherwise
dealt with pursuant to Section 7 of the Third Amendment.
8. Acknowledgement and Representations. To induce Lender to execute, deliver and
perform this Agreement, Borrower and Guarantor acknowledge, represent and
warrant to Lender (a) that the Note and other Loan Documents, as amended hereby,
are in full force and effect and constitute valid and enforceable obligations of
Borrower and Guarantor, as of this date, free from any defenses, set-off,
claims, counterclaims or causes of action of any kind or nature whatsoever by
Borrower against Lender or any of Lender’s directors, officers, employees,
agents or attorneys; (b) that, after giving effect to this modification, no
Default (as defined in the Security Deed) or event that with the passage of time
or giving of notice would constitute a Default under the Loan Documents has
occurred; (c) that all representations and warranties contained in the Loan
Documents are true and correct in all material respects as of this date, all
necessary action to authorize the execution and delivery of this Agreement and
the other documents executed in connection with the modification of the Loan
(collectively, the “Loan Modification Documents”) have been taken, and this
Agreement is a modification of an existing obligation and is not a novation;
(d) that this Agreement is not being made or entered into with the actual intent
to hinder, delay or defraud any entity or person, and after giving effect to the
indebtedness and obligations, direct and contingent, represented by the Loan
Documents, as amended by this Agreement and the other Loan Modification
Documents, and the consummation of the transactions contemplated thereby and
hereby, and Borrower and Guarantor are able to, and anticipate that they will be
able to, meet their debts as they mature and have adequate capital to conduct
the business in which they are or propose to be engaged; (e) that the financial
statements

 

7



--------------------------------------------------------------------------------



 



of Borrower and Guarantor delivered to Lender in connection herewith are true,
correct and complete in all material respects, have been prepared in accordance
with sound accounting principles consistently applied, fairly present the
respective financial conditions of the subjects thereof as of the respective
dates thereof, and to the best of Borrower’s and Guarantor’s knowledge, there
has been no material change of Borrower’s or Guarantor’s financial condition
from the financial condition of Borrower or Guarantor (as the case may be)
indicated in such financial statements; (f) no action or proceeding, including,
without limitation, a voluntary or involuntary petition in bankruptcy under any
chapter of the Federal Bankruptcy Code or an attempt to take advantage of any
other debtor relief law, has been instituted or threatened by or against
Borrower or Guarantor; (g) the execution, delivery and performance by Borrower
and Guarantor of their obligations under this Agreement and the other Loan
Modification Documents will not violate or result in a breach or constitute a
default under any agreements to which Borrower or Guarantor is a party, under
any organizational or governing documents, or under any law, regulation or order
or decree of any court or other governmental instrumentality; (h) the Note, as
amended by this Agreement, is not subject to any credits, charges, claims or
rights of offset or deduction of any kind or character whatsoever; and (i) this
Agreement and the other Loan Modification Documents constitute the legal, valid
and binding obligations of Borrower and Guarantor enforceable in accordance with
their terms, free from any defenses and claims of offset.
9. Ratification by Borrower. Borrower ratifies and affirms all of its
obligations under the Note, the Security Deed, the Property Rights Assignment
and the other Loan Documents, as modified and amended by this Agreement and the
other Loan Modification Documents (as defined below).
10. Ratification and Consent by Guarantor. Guarantor hereby (i) ratifies and
affirms all its obligations under the Guaranty; (ii) acknowledges, represents
and warrants that its Guaranty constitutes the valid and enforceable obligation
of Guarantor, as of this date, free from any defenses and claims of offset; and
(iii) consents to the execution by Borrower of the modification and amendment of
the Note, Security Deed, the Property Rights Assignment and Loan Documents as
set forth herein.
11. Binding Agreement. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, successors and
assigns.
12. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties hereto with respect to the modification and amendment
of the Note, Security Deed and Loan Documents and supersedes all prior
agreements, understandings or negotiations with respect thereto.
13. Georgia Law; Time. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Georgia. Time is of the essence of this
Agreement
14. No Novation. Borrower, Lender and Guarantor hereby agree that this Agreement
is not, and shall not be construed as, a novation of the Note or Security Deed,
or the other Loan Documents.

 

8



--------------------------------------------------------------------------------



 



15. No Setoffs or Defenses; Release.
(a) Borrower and Guarantor, for themselves and their respective partners,
shareholders, officers, members, directors, and for their respective heirs,
personal representatives, successors and assigns (collectively, the
“Releasors”), acknowledge, agree and represent to Lender that none of them has
any setoff, defense, claim or counterclaim under or with respect to the Loan
Documents.
(b) Borrower and Guarantor, for themselves and the other Releasors, for and in
consideration of the sum of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are herby
acknowledged, hereby fully release and discharge Lender, its affiliates,
subsidiaries and parent corporations, the respective partners, officers,
directors, shareholders, agents and employees of each of the foregoing, and
their successors and assigns (collectively, the “Released Parties”), of and from
any and all claims, counterclaims, defenses, setoffs, demands, actions, causes
of action and damages that Borrower, Guarantor or any other Releasor may have
had, may now have or may hereafter have against any one or more of the Released
Parties arising under, by reason of, or in connection with any conduct, course
of dealing, statement, act or omission on the part of any of the Released
Parties that arose, occurred or accrued at any time prior to and through the
time of delivery of this Agreement, including without limitation any such
conduct, course of dealing, statement, act or omission related to (i) any of the
Loan Documents, (ii) any of the indebtedness or obligations evidenced or secured
thereby, or (iii) the administration or funding of the indebtedness or
obligations evidenced or secured by the Note or other Loan Documents.
16. Renewal and Extension; Intangible Recording Tax. This Agreement, which is
entered into at the indulgence of Lender, amends, renews and extends the Note,
which is a note evidencing short-term indebtedness, and the Security Deed, which
secures the Note. The Note originally evidenced short-term indebtedness, so no
intangible recording tax was due or paid when the Security Deed was recorded.
The Note and the Security Deed have been previously amended, renewed and
extended by written agreement at the indulgence of Lender, and in connection
with each such agreement all principal of the Note as amended, renewed and
extended by such agreement has been due within three (3) years from the date of
such agreement. Accordingly, no intangible recording tax has been due or paid in
connection with any such agreement. All principal of the Note as amended,
renewed and extended by this Agreement is due within three years from the date
of this Agreement. For the foregoing reasons, no intangible recording tax is due
in connection with the recording of this Agreement. See O.C.G.A. § 48-6-65(a)
and Intangible Recording Tax Rules/Regulations 560-11-8-.03(4),
560-11-8-.03(4)(b), 560-11-8-.03(4)(c) and 560-11-8-.04.

 

9



--------------------------------------------------------------------------------



 



17. Miscellaneous. Time is of the essence of this Agreement and all of the terms
and provisions hereof. This Agreement shall be construed in accordance with and
governed by the laws of the applicable state as originally provided in the Loan
Documents, without reference to that state’s conflicts of law principles. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, successors and assigns. This Agreement and
the other Loan Documents constitute the sole agreement of the parties with
respect to the subject matter thereof and supersede all oral negotiations and
prior writings with respect to the subject matter thereof. No amendment of this
Agreement, and no waiver of any one or more of the provisions hereof shall be
effective unless set forth in writing and signed by the parties hereto. The
illegality, unenforceability or inconsistency of any provision of this Agreement
shall not in any way affect or impair the legality, enforceability or
consistency of the remaining provisions of this Agreement or the other Loan
Documents, as amended hereby. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts. Each such
counterpart shall be deemed an original, but all such counterparts shall
together constitute one and the same agreement. LIMITATION ON LIABILITY; WAIVER
OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE
HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY
CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY
WAY CONNECTED WITH THIS AGREEMENT, THE LOAN MODIFICATION DOCUMENTS, THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE. FINAL AGREEMENT. This Agreement and the
other Loan Documents, as amended hereby, represent the final agreement between
the parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE
HEREOF, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY WITH RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK
TO ENTER INTO THIS AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF
SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF
DISPUTES BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR
BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.
[Signatures commence on following page]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
under seal as of the date first above written.

              Signed, sealed and delivered   “BORROWER”
in the presence of:
                ROBERTS PROPERTIES RESIDENTIAL, L.P.,     a Georgia limited
partnership
     /s/ Cheryl Boswell
                          Witness   By:   Roberts Realty Investors, Inc., a    
    Georgia corporation, its general partner
     /s/ Natalie Bonta
                         
Notary Public
      By:   /s/ Charles R. Elliott
 
           
 
      Name:   Charles R. Elliott
My commission expires:
      Title:   Chief Financial Officer
 
           
     February 20, 2013
                         
 
           
(NOTARIAL SEAL)
           

[Signatures continued on following page]

 

11



--------------------------------------------------------------------------------



 



          Signed, sealed and delivered   “GUARANTOR”
in the presence of:
            ROBERTS REALTY INVESTORS, INC.,     a Georgia corporation
     /s/ Cheryl Boswell
                 
Witness
  By:   /s/ Charles R. Elliott
 
       
 
  Name:   Charles R. Elliott
     /s/ Natalie Bonta
  Title:   Chief Financial Officer          
Notary Public
            (CORPORATE SEAL)

My commission expires:
       
 
       
     February 20, 2013
                 
 
       
(NOTARIAL SEAL)
       

[Signatures continued on following page]

 

12



--------------------------------------------------------------------------------



 



          Signed, sealed and delivered   “LENDER”
in the presence of:
            WELLS FARGO BANK, N.A., a national     banking association,
successor by merger to      /s/ Meg Beveridge   Wachovia Bank, National
Association          
Witness
       
 
       
 
  By:   /s/ Mary Lucy Lester
 
       
     /s/ Charlena D. Stice
  Name:   Mary Lucy Lester
 
       
Notary Public
  Title:   Director
 
       
 
        My commission expires:   (BANK SEAL)

 
       
     December 8, 2013
                 
 
       
(NOTARIAL SEAL)
       

 

13



--------------------------------------------------------------------------------



 



EXHIBIT “A-1"
Legal Description of Additional Property
Tract Six — 0.442 acres (Burse)
ALL THAT TRACT OF LAND in Land Lot 301 of the 6th Land District of Gwinnett
County, Georgia, described as follows:
TO FIND THE TRUE POINT OF BEGINNING, commence at the intersection of the
northwest right-of-way line of Peachtree Corners Circle (right-of-way varies)
with the west right-of-way line of Medlock Bridge Road (100 foot right-of-way)
if such rights-of-way were extended to form a point; running thence northwest
along the west right-of-way line of Medlock Bridge Road 415.53 feet to an iron
pin set at the TRUE POINT OF BEGINNING; from the TRUE POINT OF
BEGINNING as thus established, thence, leaving the west right-of-way line of
Medlock Bridge Road, South 67 degrees 29 minutes 55 seconds West 175.00 feet to
an iron pin set; thence North 16 degrees 32 minutes 05 seconds West 99.48 feet
to a 1/2-inch rebar found; thence North 60 degrees 52 minutes 04 seconds East
181.02 feet to a 5/8-inch rebar found on the west right-of-way line of said
Medlock Bridge Road; thence along the west right-of-way line of said Medlock
Bridge Road South 15 degrees 17 minutes 48 seconds East 120.80 feet to the TRUE
POINT OF BEGINNING, said tract containing approximately 0.442 acres and being
designated Tract Six on that certain ALTA/ACSM Land Title Survey for Roberts
Properties Residential, L.P., Wells Fargo Bank, N.A., successor by merger to
Wachovia Bank, National Association and Commonwealth Land Title Insurance
Company prepared by Precision Planning, Inc., bearing the seal and certification
of Randall W. Dixon, Georgia Registered Land Surveyor No. 1678, dated June 1,
2010, last revised June 18, 2010.
Tract Seven — 1.004 acres (Peachtree Corners Circle)
ALL THAT TRACT of land in Land Lot 301 of the 6th District, Gwinnett County,
Georgia, described as follows:
TO FIND THE TRUE POINT OF BEGINNING, commence at the intersection of the north
right-of-way line of Peachtree Corners Circle (right-of-way varies) with the
east right-of-way line of Peachtree Parkway (right-of-way varies) if extended to
form a point; thence along the north right-of-way line of Peachtree Corners
Circle the following courses and distances: (1) South 61 degrees 56 minutes 43
seconds East 12.13 feet to a point, (2) South 61 degrees 56 minutes 43 seconds
East 69.28 feet to a point, (3) along the arc of a curve to the left (which arc
is subtended by a chord having a bearing and distance of South 79 degrees 17
minutes 09 seconds East 404.16 feet and a radius of 678.00 feet) 410.40 feet to
a point, (4) North 83 degrees 22 minutes 24 seconds East 329.56 feet to a point,
(5) North 83 degrees 22 minutes 24 seconds East 133.45 feet to a point, and
(6) along the arc of a curve to the left (which arc is subtended by a chord
having a bearing and distance of North 76 degrees 58 minutes 13 seconds East
136.61 feet and a radius of

 

14



--------------------------------------------------------------------------------



 



612.50 feet) 136.89 feet to a point; thence leaving said right-of-way line,
North 36 degrees 25 minutes 57 seconds West 6.68 feet to a point; thence North
63 degrees 50 minutes 31 seconds East 365.68 feet to the TRUE POINT OF
BEGINNING; from the TRUE POINT OF BEGINNING as thus established, thence North 26
degrees 16 minutes 43 seconds West 253.61 feet to a point; thence North 59
degrees 31 minutes 59 seconds East 191.10 feet to a point; thence South 30
degrees 14 minutes 46 seconds East 166.99 feet to a point; thence South 59
degrees 45 minutes 48 seconds West 85.77 feet to a point; thence South 30
degrees 13 minutes 45 seconds East 95.55 feet to an iron pin found; thence South
63 degrees 50 minutes 31 seconds West 123.16 feet to the TRUE POINT OF
BEGINNING, said tract containing approximately 1.004 acres and being designated
Tract Seven as shown on plat of ALTA/ACSM Land Title Survey for Roberts
Properties Residential, L.P., Wells Fargo Bank, N.A., successor by merger to
Wachovia Bank, National Association and Commonwealth Land Title Insurance
Company prepared by Precision Planning, Inc., bearing the seal and certification
of Randall W. Dixon, Georgia Registered Land Surveyor No. 1678, dated June 1,
2010, last revised June 18, 2010.
TOGETHER WITH a non-exclusive right, title and interest in and to the easements
appurtenant to the above described tract created in that certain Declaration of
Reciprocal Easements dated April 30, 2003 by Lovey I. Stephens, recorded in Deed
Book 38341, page 236, Gwinnett County, Georgia records (“Appurtenant Easement”).
Tract Eight — 0.154 acres (Peachtree Corners Circle)
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 301 of the 6th
District of Gwinnett County, Georgia, described as follows:
TO FIND THE TRUE POINT OF BEGINNING, commence at the intersection of the north
right-of-way line of Peachtree Corners Circle (right-of-way varies) with the
west right-of-way line of Medlock Bridge Road (100 foot right-of-way) if said
rights-of-way were extended to form a point; running thence South 63 degrees 35
minutes 41 seconds West 10.25 feet to a point on the south right-of-way line of
Peachtree Corners Circle and the TRUE POINT OF BEGINNING; from the TRUE POINT OF
BEGINNING as thus established, running thence along the south right-of-way line
of Peachtree Corners Circle the following courses and distances: (1) South 63
degrees 35 minutes 41 seconds West 653.83 feet to a point, and (2) along the arc
of a curve to the right (which arc is subtended by a chord having a bearing and
distance of South 65 degrees 42 minutes 50 seconds West 103.64 feet and a radius
of 612.50 feet) 103.77 feet to an iron pin set; thence, leaving said
right-of-way line, North 36 degrees 25 minutes 57 seconds West 6.68 feet to an
iron pin set; thence North 63 degrees 50 minutes 31 seconds East 488.84 feet to
a 1/2-inch rebar found; thence North 63 degrees 48 minutes 44 seconds East
145.08 feet to a 1/2-inch rebar found; thence North 63 degrees 35 minutes 13
seconds East 136.14 feet to a 1/2-inch rebar found on the west right-of-way line
of Medlock Bridge Road; thence along the mitered intersection of the north
right-of-way line of Peachtree Corners Circle with the west right-of-way line of
Medlock Bridge Road along the arc of a curve to the right (which arc is
subtended by a chord having a bearing and distance of South 29 degrees 30
minutes 35 seconds West 13.86 feet and a radius of 12.81 feet) 14.64 feet to the
TRUE POINT OF BEGINNING, said tract containing approximately 0.154 acres and
being designated Tract Eight on that certain ALTA/ACSM Land Title Survey for
Roberts Properties Residential, L.P., Wells Fargo Bank, N.A., successor by
merger to Wachovia Bank, National Association and Commonwealth Land Title
Insurance Company prepared by Precision Planning, Inc., bearing the seal and
certification of Randall W. Dixon, Georgia Registered Land Surveyor No. 1678,
dated June 1, 2010, last revised June 18, 2010.

 

15



--------------------------------------------------------------------------------



 



EXHIBIT “B”
SUPPLEMENTAL TERMS
All capitalized terms used but not defined herein shall have the meaning
assigned to such terms by the Security Deed.

(1)  
SECURITY INTEREST. Grantor hereby grants and assigns to Bank a security
interest, to secure payment and performance of all of the Obligations, in all of
the following described personal property in which Grantor now or at any time
hereafter has any interest (collectively, the “Collateral”):

All goods, building and other materials, supplies, inventory, work in process,
equipment, machinery, fixtures, furniture, furnishings, signs and other personal
property and embedded software included therein and supporting information,
wherever situated, which are or are to be incorporated into, used in connection
with, or appropriated for use on (i) the land described in Exhibit “A-1”
attached hereto or Exhibit “A” attached to the Security Deed or (ii) any
existing or future improvements on the real property (which real property and
improvements are collectively referred to herein as the “Subject Property”);
together with all rents and security deposits derived from the Subject Property;
all inventory, accounts, cash receipts, deposit accounts, accounts receivable,
contract rights, licenses, agreements, general intangibles, payment intangibles,
software, chattel paper (whether electronic or tangible), instruments,
documents, promissory notes, drafts, letters of credit, letter of credit rights,
supporting obligations, insurance policies, insurance and condemnation awards
and proceeds, proceeds of the sale of promissory notes, any other rights to the
payment of money, trade names, trademarks and service marks arising from or
related to the ownership, management, leasing, operation, sale or disposition of
the Subject Property or any business now or hereafter conducted thereon by
Grantor; all development rights and credits, and any and all permits, consents,
approvals, licenses, authorizations and other rights granted by, given by or
obtained from, any governmental entity with respect to the Subject Property; all
water and water rights, wells and well rights, canals and canal rights, ditches
and ditch rights, springs and spring rights, and reservoirs and reservoir rights
appurtenant to or associated with the Subject Property, whether decreed or
undecreed, tributary, non-tributary or not non-tributary, surface or underground
or appropriated or unappropriated, and all shares of stock in water, ditch,
lateral and canal companies, well permits and all other evidences of any of such
rights; all deposits or other security now or hereafter made with or given to
utility companies by Grantor with respect to the Subject Property; all advance
payments of insurance premiums made by Grantor with respect to the Subject
Property; all plans, drawings and specifications relating to the Subject
Property; all loan funds held by Bank relating to the Subject Property, whether
or not disbursed; all funds deposited with Bank pursuant to any loan agreement
relating to the Subject Property; all reserves, deferred payments, deposits,
accounts, refunds, cost savings and payments of any kind related to the Subject
Property or any portion thereof; together with all replacements and proceeds of,
and additions and accessions to, any of the foregoing; together with all books,
records and files relating to any of the foregoing.

 

16



--------------------------------------------------------------------------------



 



(2)  
REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants that:
(a) Grantor has, or will have, good title to the Collateral; (b) Grantor has not
previously assigned or encumbered the Collateral, and no financing statement
covering any of the Collateral has been delivered to any other person or entity;
and (c) Grantor’s principal place of business is located in Fulton County,
Georgia.
  (3)  
RIGHTS OF BANK. In addition to Bank’s rights as a “Secured Party” under the
Georgia Uniform Commercial Code, as amended or recodified from time to time
(“UCC”), Bank may, but shall not be obligated to, at any time without notice and
at the expense of Grantor: (a) give notice to any person of Bank’s rights
hereunder and during the existence of any uncured Default under the Security
Deed enforce such rights at law or in equity; (b) insure, protect, defend and
preserve the Collateral or any rights or interests of Bank therein; (c) inspect
the Collateral; and (d) during the existence of any uncured Default under the
Security Deed endorse, collect and receive any right to payment of money owing
to Grantor under or from the Collateral. Notwithstanding the above, in no event
shall Bank be deemed to have accepted any property other than cash in
satisfaction of any obligation of Grantor to Bank unless Bank shall make an
express written election of said remedy under UCC Section 11-9-620, or other
applicable law.
  (4)  
RIGHTS OF BANK ON DEFAULT. Upon the occurrence of a Default under the Security
Deed, then in addition to all of Bank’s rights as a “Secured Party” under the
UCC or otherwise at law:

  (A)  
Bank may (i) upon written notice, require Grantor to assemble any or all of the
Collateral and make it available to Bank at a place designated by Bank;
(ii) without prior notice, enter upon the Subject Property or other place where
any of the Collateral may be located and take possession of, collect, sell, and
dispose of any or all of the Collateral, and store the same at locations
acceptable to Bank at Grantor’s expense; (iii) sell, assign and deliver at any
place or in any lawful manner all or any part of the Collateral and bid and
become the purchaser at any such sales; and
    (B)  
Bank may, for the account of Grantor and at Grantor’s expense: (i) operate, use,
consume, sell or dispose of the Collateral as Bank deems appropriate for the
purpose of performing any or all of the Obligations; (ii) enter into any
agreement, compromise, or settlement, including insurance claims, which Bank may
deem desirable or proper with respect to any of the Collateral; and
(iii) endorse and deliver evidences of title for, and receive, enforce and
collect by legal action or otherwise, all indebtedness and obligations now or
hereafter owing to Grantor in connection with or on account of any or all of the
Collateral.

 

17



--------------------------------------------------------------------------------



 



  (C)  
Notwithstanding any other provision hereof, Bank shall not be deemed to have
accepted any property other than cash in satisfaction of any obligation of
Grantor to Bank unless Grantor shall make an express written election of said
remedy under UCC Section 11-9-620, or other applicable law.

(5)  
POWER OF ATTORNEY. Grantor hereby irrevocably appoints Bank as Grantor’s
attorney-in-fact (such agency being coupled with an interest), and as such
attorney-in-fact Bank may, without the obligation to do so, in Bank’s name, or
in the name of Grantor, prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve any of Bank’s security interests
and rights in or to any of the Collateral, and, upon a Default under the
Security Deed, take any other action required of Grantor; provided, however,
that Bank as such attorney-in-fact shall be accountable only for such funds as
are actually received by Bank.
  (6)  
POSSESSION AND USE OF COLLATERAL. Except as otherwise provided in the Security
Deed or the other Loan Documents, so long as no Default exists under the
Security Deed or any of the Loan Documents, Grantor may possess, use, move,
transfer or dispose of any of the Collateral in the ordinary course of Grantor’s
business and in accordance with the Loan Documents.

 

18